 

EXHIBIT 10.1

 

 

 

Pixelworks, Inc.

2005 Senior Management Bonus Plan

 

Bonuses for executive officers of the Company are calculated based on attainment
of planned levels of revenue and pro forma operating income, as well as
attainment of specified operating goals.  Each of the goals is weighted as
follows:

 

Revenue

 

25.0

%

Pro Forma Operating Income

 

25.0

%

Operational Goals

 

50.0

%

 

 

100.0

%

 

If all goals are attained, bonuses are calculated as a percentage of each
executive officer’s salary, as follows:

 

President and Chief Executive Officer

 

100

%

Chief Operating Officer

 

100

%

Vice Presidents

 

50

%

 

 

If goals are not attained, bonuses are reduced proportionally.  Additionally,
the Compensation Committee of the Board of Directors may increase or decrease
individual bonuses based on qualitative factors.

 

Determination as to whether or not the performance targets have been met is made
quarterly.  The payout of bonuses will occur in the first quarter of 2006.

 

 

1

--------------------------------------------------------------------------------

 